Citation Nr: 0720053	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  03-20 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for variously diagnosed 
psychiatric disorders, to include major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1994 to 
February 2000.  This case comes to the Board of Veterans' 
Appeals (Board) from an August 2002 rating decision denying 
entitlement to service connection for major depressive 
disorder.


FINDING OF FACT

A psychiatric disorder, to include major depressive disorder, 
was initially manifested during service and the same disorder 
has been identified after service.


CONCLUSION OF LAW

A psychiatric disorder, to include major depressive disorder, 
was incurred during active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that his psychiatric disorder first 
manifested while on active duty and has continued to affect 
him since his separation in February 2000.

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be: 1) 
a medical diagnosis of a current disability; 2) medical or, 
in certain cases, lay evidence of in-service occurrence of a 
disease or injury; and 3) medical evidence of a nexus between 
an in-service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In adjudicating a claim, the Board determines whether 1) the 
weight of the evidence supports the claim or 2) the weight of 
the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those situations.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran's service medical records indicate that upon 
entry into service, the veteran reported no history of 
depression or other psychiatric condition and the veteran's 
entrance examination in July 1994 was negative for defects.  
The veteran complained of being severely depressed in October 
1998 and a November 1999 treatment report indicates a 
diagnosis of the veteran as having major depressive disorder 
and a personality disorder.  The veteran's November 1999 
separation examination noted a history of depression or 
excessive worry and nervous troubles and referred back to the 
November 1999 treatment record diagnoses regarding 
psychiatric conditions.

Since separation from service, the veteran's VA treatment 
records indicate ongoing treatment for a variety of 
psychiatric conditions, including depression.  As the veteran 
was initially diagnosed in service with major depressive 
disorder and the veteran has been treated for depression and 
other psychiatric disorders continuously since separation, 
the veteran's claim for entitlement to service connection for 
a psychiatric condition, to include major depressive 
disorder, is granted.  

It is noted that the RO has denied service connection for the 
psychiatric disorder on the basis that it preexisted service 
and was not aggravated therein, which is an apparent 
reference to the diagnosis of personality disorder in 
service.  While it is acknowledged that personality disorders 
are not considered diseases for the purpose of awarding 
compensation benefits under applicable regulations, this 
veteran had an acquired psychiatric disorder (major 
depression) superimposed on the personality disorder.  
Certainly, there is no evidence that the acquired psychiatric 
disability existed prior to service.  To the contrary, it 
appears that the depressive disorder was initially manifested 
in service and a grant of service connection for the acquired 
psychiatric disorder, variously diagnosed, is warranted.

In light of the favorable action taken, discussion of whether 
VA has met its duties of notification and assistance is not 
required, and deciding the appeal at this time is not 
prejudicial to the veteran.


ORDER

Entitlement to service connection for variously diagnosed 
psychiatric disorders, to include major depressive disorder, 
is granted.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


